Citation Nr: 1529486	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-26 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial higher rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to June 6, 2013, and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD and assigned a 30 percent disability evaluation, effective January 10, 2008.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina.   

In a July 2010 rating decision, the RO granted an earlier effective date of January 10, 2007 for the award of service connection.  Subsequently, in a January 2014 rating decision, the RO granted a 50 percent disability rating, effective June 6, 2013.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

The Board previously remanded this case in September 2014 to afford the Veteran his requested Board hearing.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge conducted via video-conference in May 2015.  A copy of the hearing transcript is of record. 

At the Board hearing, the Veteran submitted additional evidence along with a waiver of RO consideration of such evidence.  38 C.F.R. § 20.1304(c).   Thus, the Board may properly consider this evidence.

The Board also observes that at the Board hearing, the Veteran's representative clarified that the Veteran was not seeking an effective date prior to January 10, 2007 for the award of service connection for PTSD; rather, the Veteran was only seeking an initial higher rating from the date.  Thus, the only matter currently on appeal is the issue of a higher initial rating for PTSD as set forth on the front page.    

In March 2015, the Veteran filed claims seeking increased ratings for his service-connected low back disability, left foot disorder, right and left ankle disorders, skin disorders, and bilateral chondromalacia of the knees as well as entitlement to service connection for sleep apnea and erectile dysfunction, claimed as secondary to hypertension medication.   These matters have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and, thus are not currently before the Board.  As such, they are referred back to the AOJ for appropriation action.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems. 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Virtual VA record shows that the Veteran was most recently afforded a VA examination in August 2013 to evaluate the severity of his PTSD.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity, which is the criteria for a 50 percent rating under   38 C.F.R. § 4.149, Diagnostic Code 9411.  However, at the Board hearing, the Veteran testified that his symptoms had increased in severity since the last examination.  In this regard, he reported experiencing suicidal ideation as well as being told by his doctor in January 2015 that he needed to be hospitalized for his PTSD.  He also indicated that he 47 days of work due to his PTSD in the past year.  He further reported hearing voices, significant sleep impairment, anger issues and problems with hygiene.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

At the Board hearing, the Veteran asserted that since the date of award of service, January 10, 2007, his symptoms have more nearly approximated at least occupational and social impairment with reduced reliability and productivity to meet the criteria for a 50 percent rating or a higher rating since that time.  38 C.F.R. § 4.149, Diagnostic Code 9411.  He further indicated that his symptoms have continued to worsen. Therefore, in connection with the Veteran's VA examination for his PTSD, the VA examiner should be requested to render a retrospective medical opinion regarding the impact the Veteran's service-connected PTSD had on his social and occupational functioning from the date of service connection, January 10, 2007.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Lastly, it appears that the Veteran receives continuous treatment for his PTSD at the VA.  In this regard, Virtual VA includes VA treatment records dated to January 2014.  Thus, the Board finds that VA treatment records dated from January 2014 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should obtain any VA treatment records dated from January 2014 to the present.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate. 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  A GAF score should be reported.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning. 

Further, the examiner should render a retrospective medical opinion regarding the impact the Veteran's service-connected PTSD had on his social and occupational functioning from the date of service connection, January 10, 2007.  Moreover, the examiner should indicate whether there has been any change(s) in severity of the Veteran's PTSD since the January 10, 2007 effective date of service connection.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity, including impact on social and occupational functioning, of the disability on each date.

All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




